Exhibit 10.4

 

Execution Version

 

PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of October 31,
2012, is entered into by and between Natural Grocers by Vitamin Cottage, Inc., a
Delaware corporation (“Debtor”), and JPMorgan Chase Bank, N.A., as
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for the ratable benefit of the Secured Parties (as
defined in the Credit Agreement referenced below).

 

Recitals

 

A.            Debtor is (or will be with respect to after-acquired property) the
legal and beneficial owner and holder of the Collateral (as defined in Section 1
hereof).

 

B.            Vitamin Cottage Natural Food Markets, Inc., a Colorado corporation
(the “Borrower”), the Lenders (as defined in the Credit Agreement referenced
below) and the Administrative Agent are parties to that certain Credit
Agreement, dated as of September 29, 2006 (together with any amendments,
modifications, replacements or substitutions thereof, the “Credit Agreement”),
providing for a revolving line of credit in the maximum principal amount, as of
the date hereof, of $15,000,000.

 

C.            Debtor was incorporated on April 9, 2012 and, as a result of the
Reorganization (as defined in the Credit Agreement), Borrower has become a
wholly-owned subsidiary of the Debtor.

 

D.            Pursuant to Section 5.09(d) of the Credit Agreement, Debtor is
required to secure the Secured Obligations (as defined below) in the manner set
forth herein.

 

E.             Debtor has determined that it is in its best interests to execute
this Agreement inasmuch as Debtor owns 100% of the Equity Interests in Borrower
and thus, will derive substantial direct and indirect benefits from the credit
extensions made to it from time to time pursuant to the Credit Agreement, and
Debtor understands and agrees that Administrative Agent, the Lenders and any
additional Secured Parties are relying on this representation in agreeing to
make credit extensions to it under the Credit Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree as
follows:

 

1.             Any term used or defined in the Code (as defined below), that is
not defined in this Agreement has the meaning given to that term in the Code, as
in effect from time to time, when used in this Agreement. Other capitalized
terms used but not defined herein have the respective meanings assigned to them
in the Credit Agreement.  The following words and terms shall have the following
meanings, respectively, unless the context hereof otherwise clearly requires:

 

--------------------------------------------------------------------------------


 

(a)           “Code” means the Uniform Commercial Code as in effect in the State
of Colorado from time to time, or in any jurisdiction the laws of which may be
applicable to or in connection with the creation, perfection or priority of any
security interest purported to be created under the Loan Documents.

 

(b)           “Collateral” means all of Debtor’s right, title and interest in,
to and under the following described property of Debtor (except as otherwise
indicated, each capitalized term used in this Section 1(b) shall have in this
Agreement the meaning given to it by the Code):

 

(i)            all now owned or existing and hereafter acquired or arising and
wherever located: (A) Accounts; (B) Goods; (C) Health-Care-Insurance
Receivables; (D) General Intangibles, (E) Payment Intangibles; (F) Deposit
Accounts as listed on Schedule A hereto (as such Schedule is amended or
supplemented from time to time); (G) Chattel Paper (including, without
limitation, Electronic Chattel Paper and Tangible Chattel Paper); (H) Documents;
(I) Instruments; (J) Software; (K) Letters of Credit; (L) Letter-of-Credit
Rights; (M) advices of credit; (N) Money; (O) Receivables and Receivables
Records (as defined in Section 1(j) and 1(k), respectively); (P) Commercial Tort
Claims as listed on Schedule B hereto (as such Schedule is amended or
supplemented from time to time) (other than any against the Administrative Agent
or any of its affiliates); (Q) Equipment; (R) Inventory; and (S) Fixtures;

 

(ii)           all now existing and hereafter acquired or arising and wherever
located: (A) capital stock, equity securities or interests or other Investment
Property; (B) all cash dividends and cash distributions with respect to the
foregoing (“Dividends”); (C) all non-cash dividends paid on capital securities,
liquidating dividends paid on capital securities, shares of capital securities
resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non-cash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any capital securities constituting
Collateral (all of the foregoing, excluding Dividends, “Distributions”); and (D)
all certificates, agreements (including stockholders agreements, partnership
agreements, operating agreements and limited liability company agreements),
books, records, writings, data bases, information and other property relating
to, used or useful in connection with, evidencing, embodying, incorporating or
referring to, any of the foregoing;

 

(iii)          to the extent, if any, not otherwise included above, each and
every other item of personal property and fixtures, whether now existing or
hereafter arising or acquired, including, without limitation, all licenses,
contracts and agreements, and all Collateral Support (as defined in Section 1(c)
below);

 

(iv)          to the extent, if any, not otherwise included above, all present
and future business records and information, including, without limitation,
books, records, ledger cards, files, correspondence, customer lists, blueprints,
technical specifications, manuals, computer printouts, tapes and other storage
media containing the same and computer programs and software (including without
limitation, source code, object code and related manuals and documentation and
all licenses to use such software) for accessing and manipulating such
information, in each case that relate to any of the foregoing described
Collateral or are otherwise necessary or helpful in the collection thereof or
realization thereupon; and

 

2

--------------------------------------------------------------------------------


 

(v)           to the extent, if any, not otherwise included above, all
Supporting Obligations, Proceeds, products, Accessions, rents and profits of or
in respect of any of the foregoing (including without limitation all insurance
policies and proceeds thereof).

 

(c)           “Collateral Support” means property (real or personal) assigned,
hypothecated or otherwise securing any of the Collateral, including, without
limitation, any security agreement or other agreement granting a Lien or
security interest in such real or personal property.

 

(d)           “Event of Default” means a “Default” or an “Event of Default”
under and as defined in the Credit Agreement or any other Loan Document.

 

(e)           “Foreclosure” means (a) any foreclosure under the collateral
documents securing the Secured Obligations or any immediate or successive
refinancing thereof, (b) any transfer of equity securities to the Administrative
Agent, or its designee or transferee, while an Event of Default under the Credit
Agreement is continuing, (c) any transfer of equity securities to a secured
party under any of the collateral documents securing any immediate or successive
refinancing of the Secured Obligations while an event of default with respect to
such immediate or successive refinancing is continuing, or (d) any other
exercise of remedies with respect to equity securities afforded to the
Administrative Agent under Article 9 of the Code.

 

(f)            “Guaranty” means that certain Guaranty, dated as of the date
hereof, executed by Debtor in favor of the Administrative Agent, for the ratable
benefit of the Lenders, as such agreement has been or is hereafter amended,
supplemented or replaced from time to time.

 

(g)           “Intellectual Property Rights” means all now or hereafter acquired
rights of a Person (whether owned or subject to a valid right to use) arising in
connection with any intellectual property or other proprietary rights, including
without limitation all rights arising in connection with any patents, registered
and common law trademarks, service marks, trade names, copyrights, licenses and
other similar rights (including, without limitation, know-how, trade secrets and
other confidential information) and applications for each of the foregoing, if
any.

 

(h)           “Loan Documents” means “Loan Documents” under and as defined in
the Credit Agreement.

 

(i)            “Permitted Liens” means Liens permitted under Section 6.02 of the
Credit Agreement.

 

(j)            “Receivables” means rights to payment, whether or not earned by
performance, for goods including, without limitation, property sold, leased,
licensed, assigned or otherwise disposed of, or services rendered or to be
rendered, including, without limitation, any Account and all such rights
constituting or evidenced by any Account, Chattel Paper, Instrument, General
Intangible, Payment Intangible, Investment Property, together with all of the
relevant Debtor’s rights, if any, in any goods or other property giving rise to
such payment and all Collateral Support and Supporting Obligations related
thereto and all Receivables Records.

 

3

--------------------------------------------------------------------------------


 

(k)           “Receivables Records” means (i) all documents, instruments or
other writings or electronic records or other Records evidencing the
Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Debtor or any
computer bureau or agent from time to time acting for Debtor or otherwise, (iii)
all evidences of the filing of financing statements and the registration of
other instruments in connection therewith, and amendments, supplements or other
modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
non-written forms of information related in any way to the foregoing or any
Receivable.

 

(l)            “Secured Obligations” means (i) collectively, all “Obligations”
under and as defined in the Credit Agreement, (ii) to the extent not otherwise
included in clause (i), all principal, interest (including, without limitation,
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
Debtor, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), and all other charges, fees, premiums, indemnities
and expenses payable by Debtor to any Secured Party relating to any of the
foregoing under this Agreement or any other Loan Document, and (iii) to the
extent not otherwise included in clauses (i) or (ii), all costs, expenses and
reasonable attorneys’ fees (including fees of inside counsel) paid or incurred
by the Administrative Agent at any time before or after judgment in attempting
to collect any of the foregoing, to realize on any Collateral, and to enforce
this Agreement.

 

(m)          “Securities Act” means the Securities Act of 1933, as amended.

 

(n)           “Subsidiary” means, with respect to Debtor at any date, (i) any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of Debtor in Debtor’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as (ii) any other corporation,
limited liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
Debtor or one or more Subsidiaries or by Debtor and one or more Subsidiaries.

 

2.             As security for the due and punctual payment and performance of
the Secured Obligations in full, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the United States Bankruptcy Code (or any successor
provision)), Debtor hereby agrees that the Administrative Agent shall have, and
Debtor hereby grants to and creates in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, a Lien on and security interest
under the Code in and to the Collateral.

 

4

--------------------------------------------------------------------------------


 

The intent of the parties hereto is that the Collateral secures all Secured
Obligations, whether or not such Secured Obligations exist under this Agreement
or any of the other Loan Documents.

 

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted hereunder attach to any lease, license, contract right,
property right or agreement to which Debtor is a party or any of its rights or
interests thereunder if and for so long as the grant of such security interest
shall constitute or result in (a) the abandonment, invalidation or
unenforceability of any right, title or interest of Debtor therein or (b) in a
breach or termination pursuant to the terms of, or a default under, any such
lease, license, contract, property rights or agreement (other than to the extent
that any such term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the Code (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law or principles of equity);
provided, however, that such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation, unenforceability,
other restriction or assignment shall be remedied and, to the extent severable,
shall attach immediately to any portion of such lease, license, contract,
property rights or agreement that does not result in any of the consequences
specified in (i) or (ii) including, without limitation, any proceeds of such
lease, license, contract, property rights or agreement.

 

3.             Notwithstanding anything herein to the contrary, (a) Debtor shall
remain liable under the leases, licenses, contracts and agreements included in
the Collateral, to the extent set forth therein, to perform all of its duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Administrative Agent of any of its rights
hereunder shall not release Debtor from any of its duties or obligations under
the licenses, contracts and agreements included in the Collateral, and (c) the
Administrative Agent shall not have any obligation or liability under any
license, contract or agreement included in the Collateral by reason of this
Agreement, nor shall the Administrative Agent be obligated to perform any of the
obligations or duties of Debtor thereunder or to take any action to collect or
enforce any claim for payment assigned hereunder.  Neither the Administrative
Agent nor any purchaser at a foreclosure sale under this Agreement shall be
obligated to assume any obligation or liability under any license, contract or
agreement included in the Collateral unless the Administrative Agent or such
purchaser expressly agrees in writing to assume any or all of said obligations.

 

4.             Debtor represents and warrants to the Administrative Agent that
on the date hereof and on the date of each borrowing under the Credit Agreement:

 

(a)           The execution, delivery and performance of this Agreement (i) are
within Debtor’s corporate or limited liability company power and authority, as
the case may be; (ii) have been duly authorized by proper corporate or limited
liability company action, as the case may be; (iii) do not require the approval
of any governmental agency, other entity or person; and (iv) will not (A)
violate (1) any law, rule, regulation, order, writ, judgment, injunction, decree
or award binding on Debtor or any Subsidiary or (2) Debtor’s or any Subsidiary’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by laws, operating or
other management agreement, or other constitutive or organizing document, as the
case may be, or (3) the provisions of any material indenture, instrument or

 

5

--------------------------------------------------------------------------------


 

agreement to which Debtor or any Subsidiary is a party or is subject, or by
which it, or its property, is bound, or conflict with or constitute a default
hereunder or thereunder, or (B) result in, or require, the creation or
imposition of any Lien in, of or on the property of Debtor or any Subsidiary
pursuant to the terms of any such indenture, instrument or agreement.  This
Agreement constitutes the legal, valid and binding obligation of Debtor,
enforceable against Debtor in accordance with its terms.

 

(b)           Debtor is the sole legal and beneficial owner of the Collateral,
and Debtor has, and will at all times during the term of this Agreement have,
good and marketable title to (or valid right in and the power to transfer such
rights) the Collateral, free and clear of all pledges, Liens, claims, or
encumbrances except for the security interest granted to the Administrative
Agent herein and Permitted Liens, and will have at all times full right, power
and authority to grant a security interest in the Collateral to the
Administrative Agent in the manner provided herein, free and clear of any lien,
security interest, adverse claims or other charges or encumbrances, except as
expressly permitted in the Loan Documents.

 

(c)           Upon the execution and delivery of this Agreement and the filing
of all related UCC-1 financing statements, the Administrative Agent’s security
interest in such Collateral conferred hereby will be a valid, perfected, first
priority security interest, subject to Permitted Liens.  No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording office except such as may have been filed
(i) in favor of the Administrative Agent relating to this Agreement, or (ii) to
perfect or protect any security interest expressly permitted by the Loan
Documents.

 

(d)           There are no restrictions upon the transfer of any of the
Collateral (except for restrictions expressly permitted by the Loan Documents)
and Debtor has the right to pledge and grant a security interest in or otherwise
transfer such Collateral owned by it free of any encumbrance or right of third
parties, except for the security interest granted to the Administrative Agent
herein and Permitted Liens.

 

(e)           Debtor is a corporation organized in the State of Delaware, with
chief executive office or sole place of business, federal tax identification
number (if applicable) and organizational identification number (if applicable)
as set forth in Schedule C.

 

(f)            As of the date hereof, Debtor’s exact full legal name is, and for
the previous five (5) years was, as set forth in the first paragraph of this
Agreement.  Except as set forth in Schedule C, Debtor has not, during the past
five (5) years preceding the date hereof: (i) been known by or used any other
corporate or fictitious name, (ii) other than in connection with the
transactions described in that certain Consent Agreement dated July 16, 2012,
among the Borrower, the Lenders and the Administrative Agent (as amended,
modified or supplemented from time to time, the “Consent Agreement”), been a
party to any merger or consolidation, (iii) other than in connection with the
transactions described in the Consent Agreement, acquired all or substantially
all of the assets of any Person, or (iv) acquired any of its property outside of
the ordinary course of business.  Except as set forth in Schedule C, as of the
date hereof, Debtor has no trade names or

 

6

--------------------------------------------------------------------------------


 

styles under which Debtor will create accounts receivable, or to which
instruments in payment of accounts receivable may be made payable.  As of the
date hereof, all goods constituting Collateral are located, and for the previous
five (5) years were located in the state of Colorado.

 

(g)           Neither the ownership or intended use of the Collateral by Debtor,
nor the grant of a security interest by Debtor to the Administrative Agent
herein, nor the exercise by the Administrative Agent of its rights or remedies
hereunder, will (i) violate (A) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on Debtor or any Subsidiary (B)
Debtor’s or any Subsidiary’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by laws, operating or other management agreement, or other
constitutive or organizing document, as the case may be, or (C) the provisions
of any material indenture, instrument or agreement to which Debtor or any
Subsidiary is a party or is subject, or by which it, or its property, is bound,
or conflict with or constitute a default hereunder or thereunder (except that
the exercise by the Administrative Agent of its rights or remedies hereunder may
result in a default thereunder), or (ii) result in, or require, the creation or
imposition of any Lien in, of or on the property of Debtor or any Subsidiary
pursuant to the terms of any such indenture, instrument or agreement.

 

(h)           No consent, approval, authorization or order of, and no notice to
or filing (other than UCC-1 financing statements) with any court, governmental
authority or third party is required in connection with, the grant by Debtor of
the security interest herein, or the exercise by the Administrative Agent of its
rights and remedies hereunder.

 

(i)            None of the Investment Property or Equity Interests included in
the Collateral are represented by certificates, except for the capital stock in
Borrower.  None of the Investment Property or Equity Interests included in the
Collateral constitutes “securities” as defined in Article 8 of the Code.

 

(j)            All information supplied by Debtor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all respects.  All Collateral is genuine
and validly existing.  Except for items of insignificant value or as otherwise
reflected in writing by Debtor to the Administrative Agent, Collateral
constituting Inventory, Equipment and Fixtures is in good condition, not
obsolete and is either currently saleable or usable.  Except for items of
insignificant value or as otherwise reflected in writing by Debtor to the
Administrative Agent, each Account and each Receivable (i) is and will be the
legal, valid and binding obligation of the account debtor in respect thereof,
representing an unsatisfied obligation of such account debtor, (ii) is and will
be enforceable in accordance with its terms, (iii) is not and will not be
subject to any setoffs, defenses, taxes, counterclaims (except (A) with respect
to refunds, returns and allowances in the ordinary course of business with
respect to damaged merchandise, (B) discounts in the ordinary course for prompt
payment and (C) defenses arising under insolvency laws under proceedings
applicable to account debtors), (iv) is and will be in compliance with all
applicable laws, whether federal, state, local or foreign and (v) is not in
default.

 

7

--------------------------------------------------------------------------------


 

(k)           Schedule D sets forth a complete list of all patents, applications
for patents, trademark registrations, applications for trademarks, service mark
registrations, applications for service marks, mask work registrations, trade
dress registrations and applications, and copyright registrations and
applications for which Debtor or any Subsidiary is the registered owner (the
“Owned Intellectual Property”). Except as disclosed on Schedule D, as of the
date hereof (i) Debtor or the relevant Subsidiary owns the Owned Intellectual
Property of Debtor or the relevant Subsidiary free and clear of all restrictions
(including covenants not to sue a third party), court orders, injunctions,
decrees, writs or Liens, whether by written agreement or otherwise, (ii) no
Person other than Debtor or the relevant Subsidiary owns or has been granted any
right in the Owned Intellectual Property of Debtor or the relevant Subsidiary,
(iii) all material Owned Intellectual Property of Debtor or the relevant
Subsidiary is valid, subsisting and enforceable, in full force and effect, and
otherwise in compliance with all applicable legal requirements, (iv) Debtor or
the relevant Subsidiary has taken all action necessary to maintain and protect
the Owned Intellectual Property of Debtor or the relevant Subsidiary, unless
failure to take such action could not reasonably be expected to result in a
Material Adverse Effect, (v) Debtor or the relevant Subsidiary is not bound by
any agreement or other obligation that would limit the ability of Debtor or such
Subsidiary to use or enforce any of the Owned Intellectual Property of Debtor or
the relevant Subsidiary, and (vi) no Owned Intellectual Property of Debtor or
the relevant Subsidiary has been or is now involved in any pending opposition or
cancellation proceeding and, to the knowledge of Debtor or the relevant
Subsidiary, no such action is threatened with respect to any of the Owned
Intellectual Property of Debtor or the relevant Subsidiary.

 

(l)            Schedule D contains a complete list, as of the date hereof, of
all material agreements under which Debtor or any Subsidiary has licensed
Intellectual Property Rights from another Person (“Licensed Intellectual
Property”) other than readily available, non-negotiated licenses of computer
software and other intellectual property used solely for performing accounting,
word processing and similar administrative tasks (“Off-the-shelf Software”). 
Except as disclosed on Schedule D and in written agreements, copies of which
have been given to the Administrative Agent, as of the date hereof, Debtor’s or
such Subsidiary’s licenses to use the Licensed Intellectual Property are free
and clear of all restrictions (other than anti-assignment provisions or other
use restrictions therein), Liens, court orders, injunctions, decrees, or writs,
whether by written agreement or otherwise.  Except as disclosed on Schedule D,
as of the date hereof, neither Debtor nor any Subsidiary is obligated or under
any liability whatsoever to make any payments of a material nature by way of
royalties, fees or otherwise to any owner of, licensor of, or other claimant to,
any Intellectual Property Rights.

 

(m)          Except as disclosed on Schedule D, as of the date hereof, Debtor
and each Subsidiary own or has a valid right to use all Intellectual Property
Rights necessary to conduct Debtor’s or any Subsidiary’s business as it is
presently conducted or as Debtor reasonably foresees conducting it.

 

(n)           Except as disclosed on Schedule D, as of the date hereof, Debtor
has no knowledge of, and has not received any written claim or notice alleging,
any

 

8

--------------------------------------------------------------------------------


 

infringement of another Person’s Intellectual Property Rights (including any
written claim that Debtor or any Subsidiary must license or refrain from using
the Intellectual Property Rights of any third party) nor, to the knowledge of
Debtor, has there been any written threat of such claim.

 

5.             Debtor agrees as follows:

 

(a)           Debtor will faithfully preserve, protect and defend the
Administrative Agent’s security interest in the Collateral as a prior perfected
security interest under the Code, superior and prior to the rights of all third
Persons, except for holders of Permitted Liens, and will do all such other acts
and things and will, upon request therefor by the Administrative Agent, execute,
deliver, file and record, and Debtor hereby authorizes the Administrative Agent
to so file, all such other documents and instruments, including, without
limitation, financing statements, security agreements, assignments and documents
and powers of attorney with respect to the Collateral, and pay all filing fees
and taxes related thereto, as the Administrative Agent in its reasonable
discretion may deem necessary or advisable from time to time in order to attach,
continue, preserve, perfect, and protect said security interest (including the
filing at any time or times after the date hereof of financing statements under,
and in the locations advisable pursuant to, the Code), and Debtor hereby
irrevocably appoints the Administrative Agent, its officers, employees and
agents, or any of them, as attorneys-in-fact for Debtor to execute, deliver,
file and record such items for Debtor and in Debtor’s name, place and stead. 
This power of attorney, being coupled with an interest, shall be irrevocable for
the life of this Agreement.  Debtor shall pay all costs and expenses relating to
the preservation, protection and defense of the Administrative Agent’s security
interest in the Collateral in accordance with this Section 5.

 

6.             Debtor covenants and agrees as follows:

 

(a)           Debtor will keep accurate and complete books and records
concerning the Collateral (including, without limitation, all documentation with
respect to all Receivables and records of all payments received and all credits
granted on the Receivables, all merchandise returned and all other dealings
therewith), as required under GAAP and as approved by the Administrative Agent. 
Except for purposes of payment and enforcement in the ordinary course of
business, Debtor shall not deliver any Chattel Paper or negotiable instruments
to any Person other than the Administrative Agent (or its agent or designee). 
Not later than five (5) days following a request of the Administrative Agent,
Debtor shall deliver (or cause to be delivered) to the Administrative Agent (or
its agent or designee) originally executed copies of Chattel Paper and
Instruments, in amounts exceeding $100,000 individually or $200,000 in the
aggregate appropriately indorsed to the Administrative Agent or indorsed in
blank or subjected to the control of the Administrative Agent.

 

(b)           Debtor shall perform in all material respects all of its
obligations with respect to the Collateral.  Debtor shall not alter, modify,
discount, extend, renew or cancel any Collateral, except for (i) changes in the
ordinary course of business, (ii) repairs and other modifications following
casualty losses, (iii) sales and other dispositions of Collateral permitted by
the Credit Agreement and (iv) other changes that,  individually or in the
aggregate, do not materially affect the value of the Collateral when considered
as a whole.  Debtor shall promptly

 

9

--------------------------------------------------------------------------------


 

notify the Administrative Agent in writing of any material adverse change in the
condition of the Collateral.

 

(c)           Except as otherwise provided in this subsection 6(c), Debtor shall
continue to collect all amounts due or to become due to Debtor under the
Receivables and any Supporting Obligation and diligently exercise such material
rights it may have under any Receivable, any Supporting Obligation or Collateral
Support (except where failure to do so could not be reasonably expected to
result in a Material Adverse Effect), in each case, at its own expense, and in
connection with such collections and exercise, if an Event of Default has
occurred and is continuing, Debtor shall take such action as the Administrative
Agent may deem necessary or advisable.  Notwithstanding the foregoing, if an
Event of Default has occurred and is continuing, the Administrative Agent shall
have the right at any time to require Debtor to notify any account debtor of the
Administrative Agent’s security interest in the Receivables and any Supporting
Obligation and, in addition, at any time following the occurrence and during the
continuance of an Event of Default, the Administrative Agent may (without notice
to or the consent of Debtor): (i) notify, or require Debtor to notify, the
account debtors under any Receivables to make payment of all amounts due or to
become due to Debtor thereunder directly to the Administrative Agent (until such
account debtors are so directed, Debtor, as agent of the Administrative Agent,
shall make collections on such Receivables); and (ii) enforce, at the expense of
Debtor, collection of any such Receivables and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as
Debtor might have done.

 

(d)           If any material amount of Receivables arose out of contracts with
the United States or any of its departments, agencies or instrumentalities,
Debtor shall promptly notify the Administrative Agent and execute any documents
or writings reasonably required by the Administrative Agent so that all money
due or to become due under such contracts shall be assigned to the
Administrative Agent under the Federal Assignment of Claims Act.

 

(e)           If Debtor shall at any time elect to file or otherwise pursue any
legal action (including by lawsuit, counterclaim, arbitration or other
proceeding) in respect of a commercial tort claim involving potential recoveries
by Debtor in excess of $100,000, as defined in the Code, Debtor shall promptly
notify the Administrative Agent in a writing signed by Debtor of the details
thereof and grant to the Administrative Agent in such writing a security
interest therein and in the proceeds thereof, with such writing to be in forms
and substance satisfactory to the Administrative Agent and such writing shall
constitute a supplement to Schedule B hereto.

 

(f)            Except (i) with the prior written consent of the Administrative
Agent and (ii) for Permitted Liens, Debtor shall not authorize, and there will
not be on file in any public office, any financing statement or other document
or instruments naming Debtor as a debtor, except financing statements or other
documents or instruments filed or to be filed in favor of the Administrative
Agent.  Debtor hereby authorizes the Administrative Agent to, at any time and
from time to time, file in any one or more jurisdictions financing statements
that describe the Collateral (including a description that describes Collateral
as “all assets”, it being understood that while Debtor authorizes the filing to
contain such a description, such authorization is not intended to alter the
actual definition of Collateral contained herein, if different), together with
continuation statements thereof and amendments thereto, without the signature of
Debtor and which contain any information required by the Code or any other
applicable statute applicable to

 

10

--------------------------------------------------------------------------------


 

such jurisdiction for the sufficiency or filing office acceptance of any
financing statements, continuation statements, or amendments.  Debtor agrees to
furnish any such information to the Administrative Agent promptly upon request.

 

(g)           Debtor will not allow any of its Subsidiaries that is (i) a
corporation, business trust, joint stock company or similar Person, to issue
uncertificated securities; or (ii) a partnership, limited partnership or limited
liability company, to (A) issue capital securities that are to be dealt in or
traded on securities exchanges or in securities markets, (B) expressly provide
in its constitutive documents that its capital securities are securities
governed by Article 8 of the Code, or (C) place such capital securities in a
securities account.

 

(h)           Debtor shall cooperate with the Administrative Agent in obtaining
control (for purpose of perfection under the Code) of Collateral consisting of
Deposit Accounts, Investment Property, Letter-of-Credit Rights, Electronic
Chattel Paper and any other Collateral where the Administrative Agent may obtain
perfection by control.  Without limiting the foregoing, with respect to any
Investment Property (other than certificated securities) owned by Debtor, Debtor
will, upon reasonable request by the Administrative Agent, cause an agreement (a
“Control Agreement”) in form and substance satisfactory to the Administrative
Agent which provides for the Administrative Agent to have “control” (as defined
in Section 8-106 of the Code, as such term relates to Investment Property (other
than certificated securities or commodity contracts), or as used in Section
9-106 of the Code, as such term relates to commodity contracts), to be executed
and delivered by Debtor and the applicable financial intermediary in favor of
the Administrative Agent.

 

(i)            Debtor will promptly deliver to Administrative Agent each
certificate or other evidence of ownership of any Investment Property (including
certificated securities) that at any time has value exceeding $100,000
individually (or $250,000 in the aggregate), either now owned or hereafter
obtained by Debtor, and Debtor agrees that all certificated securities delivered
by Debtor pursuant to this Agreement will be accompanied by duly executed
undated blank stock powers, or other equivalent instruments of transfer,
acceptable to the Administrative Agent.

 

(j)            Debtor shall not (i) change its location as defined in any
applicable Code, or the office where it keeps its records on the date hereof,
unless it shall have given the Administrative Agent not less than 30 days prior
written notice thereof, or (ii) make any change to its form of organization, or
(iii) make any change to its legal name.

 

(k)           Debtor shall furnish to the Administrative Agent any information
that the Administrative Agent may from time to time reasonably request
concerning any covenant, provision or representation contained herein or any
other matter in connection with the Collateral or the Loan Documents, including
without limitation, a statement certified by Debtor in such form and containing
such information as may be prescribed by the Administrative Agent showing the
current status and value of the Collateral.

 

(l)            Debtor shall at any time and from time to time take such steps as
the Administrative Agent may reasonably request as are necessary for the
Administrative Agent to

 

11

--------------------------------------------------------------------------------


 

insure the continued perfection of the Administrative Agent’s security interest
in the Collateral with the same priority required hereby and the preservation of
its rights therein.

 

(m)          Debtor shall, and shall cause any relevant Subsidiary of Debtor to,
(i) own the Owned Intellectual Property of Debtor or such Subsidiary free and
clear of all restrictions (including covenants not to sue a third party), court
orders, injunctions, decrees, writs or Liens, whether by written agreement or
otherwise, unless such restriction could not reasonably be expected to result in
a Material Adverse Effect, (ii) take all action necessary to maintain and
protect the Owned Intellectual Property of Debtor or such Subsidiary (including,
without limitation, causing all material Owned Intellectual Property of Debtor
or such Subsidiary to be valid, subsisting and enforceable, in full force and
effect, and otherwise in compliance with all applicable legal requirements),
unless failure to take such action could not reasonably be expected to result in
a Material Adverse Effect, (iii) not be bound by any agreement or other
obligation that would limit the ability of Debtor or such Subsidiary to use or
enforce any of the Owned Intellectual Property of Debtor or such Subsidiary,
other than agreements in effect and disclosed to the Administrative Agent as of
the date of this Agreement, unless such limitation could not reasonably be
expected to result in a Material Adverse Effect, (iv) not grant any right in the
Owned Intellectual Property of Debtor or such Subsidiary, except for licenses
granted in the ordinary course of business that could not reasonably be expected
to result in a Material Adverse Effect, (v) in the event Debtor or such
Subsidiary is granted a license to use the Licensed Intellectual Property (other
than Off-the-shelf Software and Licensed Intellectual Property that is not
material to the business or operations of Debtor or such Subsidiary), cause such
license to be free and clear of all restrictions (other than anti-assignment
provisions or other use restrictions therein), Liens, court orders, injunctions,
decrees, or writs, whether by written agreement or otherwise (except as
disclosed in written agreements, copies of which shall be given to the
Administrative Agent), unless such restriction could not reasonably be expected
to result in a Material Adverse Effect, (vi) own or have a valid right to use
all Intellectual Property Rights necessary to conduct Debtor’s or such
Subsidiary’s business as it is presently conducted or as Debtor reasonably
foresees conducting it, (vii) notify the Administrative Agent of any written
claim or notice alleging any infringement of another Person’s Intellectual
Property Rights (including any written claim that Debtor or such Subsidiary must
license or refrain from using the Intellectual Property Rights of any third
party) immediately after Debtor or such Subsidiary receives such written claim
or notice, unless such infringement could not reasonably be expected to result
in a Material Adverse Effect and (viii) promptly upon request therefor, execute
and deliver to the Administrative Agent such documents and instruments requested
by the Administrative Agent for filing with the United States Patent and
Trademark Office and/or the United States Copyright Office, or with such other
applicable Governmental Authority, in connection with the Administrative Agent’s
security interest in the Collateral, including without limitation the Owned
Intellectual Property, all appropriately completed and duly executed by each
relevant Person and, where appropriate, notarized.

 

7.             Debtor assumes full responsibility for taking any and all
necessary steps to preserve the Administrative Agent’s first priority Lien on
and security interest in the Collateral against all Persons, subject only to any
superior rights in respect of a Permitted Lien.  The powers conferred on the
Administrative Agent hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers. 
Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it

 

12

--------------------------------------------------------------------------------


 

hereunder, the Administrative Agent shall have no duty as to any Collateral or
as to the taking of any necessary steps to preserve rights against prior parties
or any other rights pertaining to any Collateral.  The Administrative Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Administrative Agent
takes such action for that purpose substantially similar to actions the
Administrative Agent takes with respect to its own property.

 

8.             (a)           At any time and from time to time whether or not an
Event of Default then exists and without prior notice to or consent of Debtor,
the Administrative Agent may at its option take such actions as the
Administrative Agent deems appropriate (i) to attach, perfect, continue,
preserve and protect the Administrative Agent’s first priority security interest
in or Lien on the Collateral, and/or and (ii) to inspect, audit and verify the
Collateral, including reviewing all of Debtor’s books and records and copying
and making excerpts therefrom, at any reasonable time and as often as the
Administrative Agent may reasonably desire; provided that greater restrictions
may be placed on the same pursuant to the Guaranty or the Credit Agreement.

 

(b)           At any time and from time to time after an Event of Default exists
and is continuing and without prior notice to or consent of Debtor, the
Administrative Agent may at its option take such action as the Administrative
Agent deems appropriate (i) to maintain, repair, protect and insure the
Collateral, and/or (ii) to perform, keep, observe and render true and correct
any and all covenants, agreements, representations and warranties of Debtor
hereunder, and (iii) to add all liabilities, obligations, costs and expenses
reasonably incurred in connection with the foregoing clauses (i) and (ii) to the
Secured Obligations, to be paid by the Debtor to the Administrative Agent upon
demand.

 

9.             Debtor hereby irrevocably appoints the Administrative Agent as
Debtor’s attorney-in-fact, with full authority in the place and stead of Debtor
and in the name of Debtor or otherwise, from time to time, upon the occurrence
of an Event of Default or any event with which the passage of time or giving of
notice would become an Event of Default, to take action and to execute any
instrument that the Administrative Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation:

 

(a)           to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for money due and to become due under or in
respect of any of the Collateral,

 

(b)           to receive, indorse and collect any drafts or other instruments or
documents, in connection with clause (a) above, and

 

(c)           to file any claims or take any action or institute any proceedings
that the Administrative Agent may deem necessary or desirable for the collection
of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent with respect to any of the Collateral.

 

10.           After there exists any Event of Default:

 

13

--------------------------------------------------------------------------------


 

(a)           The Administrative Agent shall have and may exercise all the
rights and remedies available to a Administrative Agent under the Code in effect
at the time, and such other rights and remedies as may be provided by law and as
set forth below, including without limitation to take over and collect all of
Debtor’s Collateral, and to this end Debtor hereby appoints the Administrative
Agent, its officers, employees and agents, as its irrevocable, true and lawful
attorneys-in-fact with all necessary power and authority to (i) take possession
immediately, with or without notice, demand, or legal process, of any of or all
of the Collateral wherever found, and for such purposes, enter upon any premises
upon which the Collateral may be found and remove the Collateral therefrom, (ii)
require Debtor to assemble its Collateral and deliver it to the Administrative
Agent or to any place designated by the Administrative Agent at Debtor’s
expense, (iii) receive, open and dispose of all mail addressed to Debtor and
notify postal authorities to change the address for delivery thereof to such
address as the Administrative Agent may designate, (iv) demand payment of the
Receivables, (v) enforce payment of the Receivables by legal proceedings or
otherwise, (vi) exercise all of Debtor’s rights and remedies with respect to the
collection of the Receivables, (vii) settle, adjust, compromise, extend or renew
the Receivables, (viii) settle, adjust or compromise any legal proceedings
brought to collect the Receivables, (ix) to the extent permitted by applicable
law, sell or assign the Collateral upon such terms, for such amounts and at such
time or times as the Administrative Agent deems advisable, (x) discharge and
release the Receivables, (xi) take control, in any manner, of any item of
payment or proceeds from any account debtor, (xii) prepare, file and sign
Debtor’s name on any proof of claim in any bankruptcy or similar proceeding or
similar document against any account debtor, (xiii) prepare, file and sign
Debtor’s name on any notice of lien, assignment or satisfaction of lien or
similar document in connection with the Collateral, (xiv) do all acts and things
necessary, in the Administrative Agent’s sole discretion, to fulfill Debtor’s
obligations to the Administrative Agent under this Agreement, the Guaranty, the
other Loan Documents or otherwise, (xv) endorse the name of Debtor upon any
check, Chattel Paper, Document, Instrument, invoice, freight bill, bill of
lading or similar document or agreement relating to the Collateral; (xvi) use
Debtor’s stationery and sign Debtor’s name to verifications of the Collateral
and notices thereof to account debtors; (xvii) access and use the information
recorded on or contained in any data processing equipment or computer hardware
or software relating to the Collateral or products or proceeds thereof to which
Debtor has access, (xviii) demand, sue for, collect, compromise and give
acquittances for any and all Collateral, (xix) prosecute, defend or compromise
any action, claim or proceeding with respect to any of the Collateral, and (xx)
take such other action as the Administrative Agent may deem appropriate,
including extending or modifying the terms of payment of Debtor’s debtors.  This
power of attorney, being coupled with an interest, shall be irrevocable for the
life of this Agreement.  Debtor hereby waives all claims of damages due to or
arising from or connected with any of the rights or remedies exercised by the
Administrative Agent pursuant to this Agreement, except claims for physical
damage to the Collateral arising from gross negligence, bad faith or willful
misconduct by the Administrative Agent.

 

(b)           The Administrative Agent shall have the right to lease, sell or
otherwise dispose of all or any of the Collateral at public or private sale or
sales for cash, credit or any combination thereof, with such notice as may be
required by law (it being agreed by Debtor that, in the absence of any contrary
requirement of law, ten (10) days’ prior notice of a public or private sale of
Collateral shall be deemed reasonable notice), in lots or in bulk, for cash or
on credit, all as the Administrative Agent, in its sole discretion, may deem
advisable.  Such sales

 

14

--------------------------------------------------------------------------------


 

may be adjourned from time to time with or without notice.  The Administrative
Agent shall have the right to conduct such sales on either Debtor’s premises or
elsewhere and shall have the right to use either Debtor’s premises without
charge for such sales for such time or times as the Administrative Agent may see
fit.  The Administrative Agent may purchase all or any part of the Collateral at
public or, if permitted by law, private sale and, in lieu of actual payment of
such purchase price, may set off the amount of such price against the Secured
Obligations.  The Administrative Agent may disclaim warranties of title,
possession, quiet enjoyment and the like, and such disclaimers shall not make
any such sale or disposition commercially unreasonable.

 

(c)           Debtor, at its cost and expense (including the cost and expense of
any of the following referenced consents, approvals etc.) will promptly execute
and deliver or cause the execution and delivery of all applications,
certificates, instruments, registration statements, and all other documents and
papers the Administrative Agent may request after the occurrence of an Event of
Default in connection with the obtaining of any consent, approval, registration,
qualification, permit, license, accreditation, or authorization of any other
official body or other Person necessary or appropriate for the effective
exercise of any rights hereunder or under the other Loan Documents.  Without
limiting the generality of the foregoing, Debtor agrees that in the event the
Administrative Agent shall exercise its rights hereunder or pursuant to the
other Loan Documents after the occurrence of an Event of Default, to sell,
transfer, or otherwise dispose of, or vote, consent, operate, or take any other
action in connection with any of the Collateral, Debtor shall execute and
deliver (or cause to be executed and delivered) all stock powers, applications,
certificates, assignments and other documents that the Administrative Agent
requests to facilitate such actions and shall otherwise promptly, fully, and
diligently cooperate with the Administrative Agent and any other Persons in
making any application for the prior consent or approval of any official body or
any other Person to the exercise by the Administrative Agent or any such rights
relating to all or any of the Collateral.

 

(d)           Debtor agrees, promptly following any notice therefor by the
Administrative Agent, (i) to deliver (properly endorsed where required hereby or
requested by Administrative Agent) to the Administrative Agent all Dividends and
Distributions with respect to Investment Property, any Equity Interests and all
proceeds of the Collateral, in each case thereafter received by Debtor, all of
which shall be held by Administrative Agent as additional Collateral (and until
delivery to the Administrative Agent, to be held by Debtor separate and apart
from its other property in trust for the Administrative Agent); and (ii) with
respect to Collateral consisting of general partner interests or limited
liability company interests, to make modifications to all necessary documents to
admit the Administrative Agent as a general partner or member, respectively.

 

(e)           Debtor agrees, promptly following any notice therefor by the
Administrative Agent, that the Administrative Agent may exercise (to the
exclusion of the relevant Debtor) the voting power and all other incidental
rights of ownership with respect to any Collateral constituting Investment
Property or any Equity Interests and Debtor hereby grants Administrative Agent
an irrevocable proxy, exercisable under such circumstances, to vote such
Investment Property and Equity Interests, and the relevant Debtor shall promptly
deliver to the Administrative Agent such additional proxies and other documents
as may be necessary to allow the Agent to exercise such voting power.

 

15

--------------------------------------------------------------------------------


 

11.           (a)           With respect to any Subsidiary (the equity
securities of which are or are required to be pledged hereunder) of Debtor that
is a corporation, business trust, joint stock company or similar Person, all
capital securities issued by such Subsidiary are duly authorized and validly
issued, fully paid and non assessable, and represented by one or more
certificates.

 

(b)           Debtor agrees that all certificated securities delivered, or
caused to be delivered, by Debtor pursuant to this Agreement will be accompanied
by duly executed undated blank stock powers, or other equivalent instruments of
transfer acceptable to the Administrative Agent.

 

(c)           Debtor will deliver to the Administrative Agent and at all times
keep pledged to the Administrative Agent pursuant hereto, on a first priority,
perfected basis all Investment Property and Equity Interests constituting
Collateral, all Dividends and Distributions with respect thereto, and all
proceeds and rights from time to time received by or distributable to Debtor in
respect of any of the foregoing Collateral.

 

12.           (a)           Debtor hereby acknowledges that the sale by
Administrative Agent of any Investment Property or any Equity Interests pursuant
to the terms hereof in compliance with the Securities Act, as well as applicable
“Blue Sky” or other state securities laws may require strict limitations as to
the manner in which Administrative Agent or any subsequent transferee of the
Investment Property or any Equity Interests may dispose thereof.  Debtor
acknowledges and agrees that, to protect Administrative Agent’s interests, it
may be necessary to sell the Investment Property or Equity Interests at a price
less than the maximum price attainable if a sale were delayed or made in another
manner, such as a public offering under the Securities Act.  Debtor has no
objection to a sale in such manner, and Debtor agrees that Administrative Agent
does not have an obligation to obtain the maximum possible price for all or any
part of the Investment Property or any Equity Interests.  Without limiting the
generality of the foregoing, Debtor agrees that Administrative Agent may,
pursuant to the terms hereof and subject to applicable law, from time to time
attempt to sell all or any part of the Investment Property or any Equity
Interests by a private placement, restricting the bidders and prospective
purchasers to those Persons who will represent and agree that they are
purchasing for investment only and not for distribution.  In so doing,
Administrative Agent may solicit offers to buy the Investment Property or any
part thereof, or any Equity Interests or any part thereof, for cash from a
limited number of investors deemed by Administrative Agent, in its reasonable
judgment, to be institutional investors or other responsible Persons who might
be interested in purchasing the Investment Property or any Equity Interests.  If
Administrative Agent shall solicit such offers, then acceptance by
Administrative Agent of one of the offers shall be deemed to be consistent with
a commercially reasonable method of disposition of the Collateral.

 

(b)           In addition, Debtor agrees that, upon request of the
Administrative Agent, Debtor will, at its own expense, (i) execute and deliver,
and cause each issuer of the Investment Property or any Equity Interests
contemplated to be sold to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts and things, as may be
necessary or, in the opinion of the Administrative Agent, advisable to register
such Investment Property or Equity Interests under the provisions of the
Securities Act, and use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for such period as
prospectuses are required by law to be furnished, and to make all amendments and

 

16

--------------------------------------------------------------------------------


 

supplements thereto and to the related prospectus which, in the reasonable
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the United States Securities and Exchange Commission applicable
thereto; (ii) use its best efforts to exempt the Investment Property and any
Equity Interests under the state securities or “Blue Sky” laws and to obtain all
necessary governmental approvals for the sale of the Investment Property or any
Equity Interests, as requested by the Administrative Agent; (iii) cause each
issuer of the Investment Property or any Equity Interests contemplated to be
sold to make available to its security holders, as soon as practicable, an
earnings statement that will satisfy the provisions of Section 11(a) of the
Securities Act; and (iv) do or cause to be done all such other acts and things
as may be necessary to make such sale of the Investment Property or any part
thereof, or any Equity Interests or any part thereof, valid and binding and in
compliance with applicable law.

 

13.           In addition to, and without limitation of, any rights of
Administrative Agent or any of the other Secured Parties under this Agreement,
any of the other Loan Documents and applicable law, if Debtor becomes insolvent,
however evidenced, or any Event of Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any of the Secured Parties or any Affiliate of any of the Secured Parties to or
for the credit or account of Debtor may, without prior notice to Debtor, be
offset and applied toward the payment of the Secured Obligations owing to such
Secured Party, whether or not the Secured Obligations, or any part thereof,
shall then be due.  This right of setoff may be enforced or exercised by any of
the Secured Parties (or the Administrative Agent, on behalf of the other Secured
Parties) regardless of whether or not such Secured Party has made any demand
under this Section 13 or whether the Secured Obligations are contingent,
matured, or unmatured.  Any delay, neglect or conduct by any of the Secured
Parties (or the Administrative Agent, on behalf of the other Secured Parties) in
exercising its rights under this Section 13 will not be a waiver of the right to
exercise this right of setoff.

 

14.           All rights of Administrative Agent and all obligations of Debtor
under this Agreement shall be absolute and unconditional, irrespective of (i)
any lack of validity or enforceability of the other Loan Documents; (ii) any
exchange, release or nonperfection of any portion of the Collateral; (iii) any
change in the time, manner or place of payment of, or other term of, or any
portion of Debtor’s or any other obligor’s obligations under the Loan Documents;
or (iv) any other amendment, modification, extension or waiver of, or consent to
any departure from, the Loan Documents.  In the event that the proceeds of any
sale, collection or realization of or upon the Collateral by or on behalf of
Administrative Agent are insufficient to pay all amounts to which Administrative
Agent is legally entitled under the Loan Documents, Debtor shall remain liable
to the Administrative Agent for and shall pay to the Administrative Agent any
deficiency, together with interest thereon as provided in the Credit Agreement
or (if no interest is so provided) at such other rate as shall be fixed by
applicable law, together with the costs of collection and the fees and expenses
of any attorneys employed by Administrative Agent to collect such deficiency,
which may remain after such sale, collection or realization.  This Agreement
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment of any of the Secured Obligations is rescinded or must
otherwise be returned by the Administrative Agent or any of the other Secured
Parties or by any other Person upon the insolvency, bankruptcy or reorganization
of Debtor, the Borrower, any other Subsidiary of either

 

17

--------------------------------------------------------------------------------


 

Debtor or any other Person, or any other similar action or proceeding or
otherwise, all as though such payment had not been made.

 

15.           If the Administrative Agent repossesses or seeks to repossess any
of the Collateral pursuant to the terms hereof because of the occurrence of an
Event of Default, then to the extent it is commercially reasonable for the
Administrative Agent to store any Collateral on any of Debtor’s premises, Debtor
hereby agrees to lease to the Administrative Agent on a month-to-month tenancy
for a period not to exceed one hundred twenty (120) days at the Administrative
Agent’s election, at a rental of One Dollar ($1.00) per month, the premises on
which such Collateral is located, provided it is located on premises owned or
leased by Debtor.

 

16.           Upon payment or satisfaction in full of the Secured Obligations
and the termination of the Commitments, this Agreement shall terminate and be of
no further force and effect, and the Administrative Agent shall return to Debtor
such of the Collateral and such other documents delivered by Debtor hereunder as
may then be in the Administrative Agent’s possession, subject to the rights of
third parties, and without recourse, warranty or representation to or by
Administrative Agent.  Until such time, however, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

17.           No failure or delay on the part of the Administrative Agent in
exercising any right, remedy, power or privilege hereunder shall operate as a
waiver thereof or of any other right, remedy, power or privilege of the
Administrative Agent hereunder; nor shall any single or partial exercise of any
such right, remedy, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.  No
waiver of a single Event of Default shall be deemed a waiver of a subsequent
Event of Default.  The rights and remedies of the Administrative Agent under
this Agreement are cumulative and in addition to any rights or remedies which it
may otherwise have, and the Administrative Agent may enforce any one or more
remedies hereunder successively or concurrently at its option.

 

18.           No amendment or waiver of any provision of this Agreement, and no
consent to any departure by Debtor therefrom, shall be effective unless in
writing signed by the Administrative Agent and the relevant Debtor, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

19.           All notices, statements, requests and demands given to or made
upon either party hereto in accordance with the provisions of this Agreement
shall be given or made as provided in the Credit Agreement.

 

20.           This Agreement shall be binding upon and inure to the benefit of
the Administrative Agent, and Debtor and each of its respective successors and
assigns, except that Debtor may not assign or transfer its obligations hereunder
or any interest herein without the prior written consent of the Administrative
Agent.  Nothing herein, however, is intended to modify the prohibitions on
assignment contained in the Credit Agreement or the Guaranty.

 

21.           (a)  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS

 

18

--------------------------------------------------------------------------------


 

PROVISIONS) OF THE STATE OF COLORADO, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

 

(b) DEBTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE NON EXCLUSIVE
JURISDICTION OF (i) ANY UNITED STATES FEDERAL OR COLORADO STATE COURT SITTING IN
DENVER, COLORADO AND (ii) THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND DEBTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. 
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY TO BRING PROCEEDINGS AGAINST DEBTOR IN THE COURTS OF ANY OTHER
JURISDICTION.

 

(c)  DEBTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b)
OF THIS SECTION.  DEBTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)  DEBTOR HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY SUIT,
ACTION OR PROCEEDING IN ANY OF THE ABOVE-MENTIONED COURTS BY THE MAILING THEREOF
BY THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER SECURED PARTIES BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF COLORADO, AT ITS ADDRESS SPECIFIED IN SECTION 19.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER
SECURED PARTIES TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

22.           Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

23.           DEBTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER

 

19

--------------------------------------------------------------------------------


 

BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  DEBTOR CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER.  THIS PROVISION IS A MATERIAL INDUCEMENT TO
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES TO PROVIDE THE FINANCING
DESCRIBED HEREIN OR IN THE OTHER LOAN DOCUMENTS.

 

24.           Debtor represents and warrants that it has consulted with its
legal counsel regarding all waivers under this Agreement, including without
limitation those under Sections 21 and 23 hereof.

 

25.           The Administrative Agent has been appointed as administrative
agent for the Lenders hereunder pursuant to Article VIII of the Credit
Agreement.  It is expressly understood and agreed by the parties to this
Agreement that any authority conferred upon the Administrative Agent hereunder
is subject to the terms of the delegation of authority made by the Lenders to
the Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII.  Any successor administrative agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.

 

26.           If any of the Collateral shall be sold or otherwise disposed of in
a transaction expressly permitted by the Credit Agreement, then the
Administrative Agent, at the reasonable request and sole expense of Debtor,
shall execute and deliver to Debtor all releases or other documents the
Administrative Agent deems reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral.

 

27.           This Agreement may be executed in any number of counterparts, and
by different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument.  Debtor acknowledges and agrees that a
facsimile transmission to the Administrative Agent of the signature pages hereof
purporting to be signed on behalf of Debtor shall constitute effective and
binding execution and delivery hereof by Debtor.

 

EXECUTION PAGE FOLLOWS

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the day and year
first above set forth.

 

 

 

 

DEBTOR:

 

 

 

 

 

NATURAL GROCERS BY VITAMIN COTTAGE, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Kemper Isely

 

 

 

Kemper Isely, Co-President

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Nancy Broome

 

 

 

Nancy Broome, Senior Vice President

 

 

EXECUTION PAGE—NATURAL GROCERS BY VITAMIN COTTAGE, INC. PLEDGE AND SECURITY
AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE A

TO

PLEDGE AND SECURITY AGREEMENT

 

DEPOSIT ACCOUNTS

 

All accounts of Debtor at any bank of Administrative Agent or any Affiliate.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

TO

PLEDGE AND SECURITY AGREEMENT

 

COMMERCIAL TORT CLAIMS

 

NONE.

 

--------------------------------------------------------------------------------


 

SCHEDULE C

TO

PLEDGE AND SECURITY AGREEMENT

 

1)            Chief Executive Office or Sole Place of Business:

 

12612 W Alameda Parkway, Lakewood, CO 80228

 

2)            Federal Tax Identification Number (if applicable):

 

45-5034161

 

3)            Organizational Identification Number (if applicable):

 

5132404

 

4)            Trade Names (if any):

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE D

TO

PLEDGE AND SECURITY AGREEMENT

 

INTELLECTUAL PROPERTY

 

Domain names:

 

www.naturalgrocers.com

www.vitamincottage.com

retaixpres.com

 

Registered United States Patents:

 

None.

 

Registered United States Trademarks or Service Marks:

 

Vitamin Cottage, Natural Grocers and Natural Grocers®

Natural Grocers By Vitamin Cottage®

Vitamin Cottage Natural Grocers®

Vitamin Cottage®

Health Hotline®

 

Pending United States Patent Applications:

 

None.

 

Pending United States Trademark or Service Mark Applications:

 

Nutritional Health CoachSM

EDAP — Every Day Affordable PricesSM

Your Real Natural Food StoreSM

 

Licenses to Intellectual Property:

 

Right to use trademarks, trade names, service marks and goodwill granted by VC
Two to Borrower.

 

--------------------------------------------------------------------------------